TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 11, 2019



                                    NO. 03-18-00420-CR


                                 In re Chance Deallen Keller




          APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying appellant’s request for DNA testing signed by the trial

court. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order denying

appellant’s request for DNA testing. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.